Citation Nr: 0019786	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-44 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for a right 
knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the issues identified 
above.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims for increased disability ratings are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible. 

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

At a May 2000 hearing before the undersigned Board Member 
sitting at the RO, the veteran indicated that he was 
hospitalized for psychiatric treatment in Gulfport.  He 
stated that, during this course of hospitalization, he 
underwent physical therapy on his knees.  A report of this 
hospitalization and accompanying physical therapy records do 
not appear to be associated with the claims folder.  The 
Board is of the opinion that such records would be probative 
to the issues presented.  

In addition, the veteran's representative indicated that he 
had received treatment from the VA medical center (VAMC) in 
Biloxi from September 1999 to the present.  A review of the 
claims folder indicates that these recent treatment records 
are not associated with the claims folder.  The procurement 
of such pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In addition to procuring additional evidence, the "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the additional medical evidence requested, the Board finds 
that a new examination would be probative to ascertain the 
currently level of disability associated with the veteran's 
knee disabilities. 

Based on the foregoing, and to ensure that the veteran 
receives his procedural due process rights, the Board has 
determined that his claim must be REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all health care providers 
that have treated the veteran for his 
right and left knee disabilities since 
August 1998, to include records from 
treatment identified by the veteran 
during the May 2000 Travel Board Hearing.  
After securing the necessary release[s], 
the RO should obtain these records.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination with an 
appropriate VA physician that has not 
previously examined him to determine the 
current severity of his service-connected 
knee disorders. The claims folder, along 
with all additional evidence obtained 
pursuant to the requests above, must be 
available to the examiner for review in 
conjunction with the examination.  Prior 
to the scheduling of the examination, the 
RO should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655. All communications with the 
veteran must be documented.
Any indicated tests or studies should be 
accomplished.  The examination and 
accompanying examination report should 
include the following:  

a.  Complete active and passive 
range of motion studies (with normal 
ranges reported) for each knee.  Any 
further restriction due to pain 
should also be reported, if 
possible, in terms of additional 
loss of motion.  

b.  A determination as to whether 
the veteran has lateral instability 
or subluxation of either or both 
knees, and, if so, the examiner 
should determine whether it would be 
characterized as slight, moderate, 
or severe.  

c.  A determination as to whether 
either knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc.  The 
examiner should equate these 
problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically). If these 
determinations cannot be made, or 
cannot be expressed in terms of the 
degree of additional loss of range 
of motion, the examiner should so 
indicate. 

d.  Specify the extent, if any, to 
which pain, evidenced by the 
physical behavior of the veteran 
results in functional loss and 
whether there is adequate pathology 
to support the level of each of the 
veteran's subjective complaints.  

e.  Include an opinion regarding the 
degree of reduction in the veteran's 
ability to work, based solely on 
impairment due to the service-
connected right knee and left knee 
disorders.  

f.  A determination as to whether 
either knee disability, or treatment 
thereof, has resulted in superficial 
scarring that is tender or painful 
on objective examination or that is 
poorly nourished with repeated 
ulceration. 

3. Following completion of the foregoing, 
the RO should review the evidence, 
specifically considering General Counsel 
opinions VAOPGCPREC 23-97 and 9-98 
regarding multiple ratings.  Then, the RO 
should readjudicate the issues on appeal.  
If the veteran's claims remain denied, 
either in whole or in part, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them the opportunity to respond.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran need take no action until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




